Name: Commission Regulation (EEC) No 2801/84 of 3 October 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 263/30 Official Journal of the European Communities 4. 10 . 84 COMMISSION REGULATION (EEC) No 2801/84 of 3 October 1984 fixing the amount of the subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No  1569/72 exceeds 0,5 % ; whereas this difference in the -case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2066/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84(4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1 474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2066/84 0, as last amended by Regulation (EEC) No 2753/84(8); Whereas, for the period 26 September to 2 October . 1984, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 4 October 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1 966, p . 3025/66. (2) OJ No L 150, 6 . 6 . 1984, p. 5 . 3 OJ No L 132, 21 . 5. 1983, p. 33 . (4) OJ No L 90, 1 . 4. 1984, p . 1 . O OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 143 , 30 . 5 - 1984, p. 4'. O OJ No L 191 , 19 . 7 . 1984, p. 19 . (8) OJ No L 260 , 29 . 9 . 1984, p. 42. 4. 10 . 84 Official Journal of the European Communities No L 263/31 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 11,033 11,887 11,178 11,698 13,434 13,555 2. Final aids II || \ Seeds harvested and processed in : \l l '  Federal Republic of Germany (DM) 35,10 37,18 35,67 30,76 34,81 , 35,85  Netherlands (Fl) 33,58 35,86 34,06 34,62 39,18 40,26 ¢  BLEU (Bfrs/Lfrs) 512,06 551,70 518,79 541,43 622,05 616,71  France (FF) 66,94 72,89 67,15 69,66 81,92 82,65  Denmark (Dkr) 92,84 100,03 94,06 98,44 113,05 113,29  Ireland ( £ Irl) 8,276 8,917 8,379 8,700 10,004 9,903  United Kingdom ( £) 7,222 7,747 7,321 7,643 8,704 . 8,783  Italy (Lit) 15 799 17018 15714 16 181 18 685 17 994  Greece (Dr) 826,63 905,48 835,62 882,69 1 045,47 1 054,58 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) - ¢ ' Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 18,698 19,313 19,928 . 19,390 20,005 2. Final aids II|| Seeds haryested and processed in : \I l  Federal Republic of Germany (DM) 54,94 56,48 58,07 49,35 50,81  Netherlands (Fl) 54,64 56,30 57,97 55,55 57,20  BLEU (Bfrs/Lfrs) 867,81 . 896,35 924,89 898,31 926,85  France (FF) 118,91 123,13 126,75 121,61 125,84  Denmark (Dkr) 157,34 162,52 167,69 163,17 168,34  Ireland ( £ Irl) 14,026 14,487 14,942 14,463 14,925  United Kingdom ( £) 11,995 12,375 12,756 12,435 12,816  Italy (Lit) 26 593 27 652 ' 28 229 27 149 ' ' 28 030  Greece (Dr) 1 507,26 1 562,94 1 618,61 1 564,58 1 620,26 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,237370 2,230240 2,223410 2,217050 2,217050 2,198390 Fl 2,517150 2,510420 2,504000 2,497640 2,497640 2,479380 Bfrs/Lfrs 45,322700 45,386400 45,439600 45,480000 45,480000 45,573400 FF 6,849810 , 6,862010 6,874960 6,889260 6,889260 6,924900 Dkr 8,078860 8,087100 8,094430 8,105430 8,105430 8,132550 £ Irl 0,721916 0,723905 0,725981 0,728152 0,728152 0,733727 £ 0,592169 0,592916 0,593573 0,594083 0,594083 0,595373 Lit 1 389,01 1 396,96 1 404,68 1 411,78 1 411,78 1 438,08 Dr 91,8926 92,0373 92,1735 . 92,2948 92,2948 92,6086